
	
		II
		111th CONGRESS
		1st Session
		S. 2582
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain knit-to-shape
		  pullovers for women or girls.
	
	
		1.Certain knit-to-shape
			 pullovers for women or girls
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Knit-to-shape pullovers for women or girls, of textile
						materials other than wool, fine animal hair, cotton or man-made fibers, subject
						to man-made fibers restraints, as described in U.S. note 21(a) to this
						subchapter (provided for in subheading 6110.90.90)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Amendments to
			 U.S. notes
				(1)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by adding at the end the following new
			 U.S. Note:
					
						21. (a) Headings 9902.01.00
				through 9902.XX.XX cover only garments that were knit to shape
				on flat knitting machines with a stitch count exceeding 9 stitches per 2
				centimeters but less than or equal to 18 stitches per 2 centimeters, measured
				on the outer surface of the fabric forming the exterior surface of the garment
				in the direction on which the stitches are formed. Whenever such fabric is
				formed using both knit and purl stitches, the purl stitches will be disregarded
				and only the knit stitches on the outer surface of the fabric will be counted.
				In order to be eligible for entry under these headings—
							(1)all of the
				garment’s component parts, including any collars, plackets, cuffs, waistbands
				and pockets, must have been knit to shape; and
							(2)all of the
				garment’s components must have been assembled by looping and linking, including
				the side seams.
							(b)Headings 9902.01.00 through
				9902.XX.XX cover only garments that were knit to shape on flat
				knitting machines with a stitch count not exceeding 9 stitches per 2
				centimeters, measured on the outer surfaces of the fabric forming the exterior
				surface of the garment in the direction on which the stitches are formed.
				Whenever such fabric is formed using both knit and purl stitches, the purl
				stitches will be disregarded and only the knit stitches on the outer surface of
				the fabric will be counted. In order to be eligible for entry under these
				headings—
							(1)all of the
				garment’s component parts, including any collars, plackets, cuffs, waistbands
				and pockets, must have been knit to shape; and
							(2)all of the
				garment’s components must have been assembled by looping and linking, including
				the side
				seams.
							.
				(2)Technical
			 correctionSuch subchapter is further amended by striking the
			 first U.S. note 18 to such subchapter (relating to headings 9902.14.01 through
			 9902.14.05) and inserting after U.S. note 19, the following new U.S.
			 Note:
					
						20.For
				the purposes of subheadings 9902.14.01, 9902.14.02, 9902.14.03, 9902.14.04, and
				9902.14.05, the term mechanics' work gloves means gloves having
				the following characteristics: synthetic leather palms and fingers; fourchettes
				of synthetic leather or of fabric in part of nylon or elastomeric yarn; backs
				comprising either one layer of knitted fabric in part of elastomeric yarn or
				three layers with the outer layer of knitted fabric in part of elastomeric
				yarn, the center layer of foam and the inner layer of tricot fabric, the
				foregoing whether or not including a thermoplastic rubber logo or pad on the
				back; and elastic wrist straps with molded thermoplastic rubber hook-and-loop
				enclosures.
						.
				(c)Effective
			 DateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
